 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   DONALD LEE WILLIAMS,                             Case No. 1:17-cv-00549-AWI-EPG (PC)
11                      Plaintiff,                    ORDER DIRECTING THE CLERK OF
                                                      COURT TO CLOSE THE CASE
12          v.
                                                      (ECF NO. 55)
13   A. TERRAZAS, et al.,
14                      Defendants.
15

16          On December 6, 2018, the parties filed a joint stipulation dismissing this action with

17   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 55). In light of

18   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

19   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

20   Clerk of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     December 7, 2018                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
